CANBY, Circuit Judge,
concurring.
I concur fully in the order of remand. I am not persuaded by Judge Tashima’s dissenting view that D & M Operating Company’s contract with the City created the land of personal employment status protected under the doctrine of Perry v. Sindermann, 408 U.S. 593, 92 S.Ct. 2694, 33 L.Ed.2d 570 (1972). The “Management Agreement” between D & M Operating Company (designated as “Manager”) contemplated that D & M would utilize employees in carrying out its contract with the City. The Agreement conferred no personal, constitutionally-protected status upon DeBoer. The mere fact that D & M, as an entity, contracted to supply personal services to the City does not vest it with an interest protected by the due process clause; D & M stands in the position of a supplier, not in that of a tenured employee. See Physicians’ Servs. Med. Group, Inc. v. County of San Bernardino, 825 F.2d 1404, 1409 (9th Cir.1987). The remand order is therefore correct in directing the dismissal of the DeBoers’ due process claim.